        Case 1:21-mj-00231-ZMF Document 30 Filed 09/13/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,             :
                                      :
      v.                              :       No. 21-mj-000231-
                                      :
RAECHEL GENCO,                        :
    Defendant.                        :


                          NOTICE OF APPEARANCE

      COMES NOW, Allen H. Orenberg and, pursuant to the Criminal Justice Act,

hereby enters his appearance on behalf of the Defendant, Raechel Genco, in the

above-captioned criminal cause.



                                      Respectfully Submitted,



                                      __________-S-___________________
                                      Allen H. Orenberg, # 395519
                                      The Orenberg Law Firm, P.C.
                                      12505 Park Potomac Avenue, 6 th Floor
                                      Potomac, Maryland 20854
                                      Tel. No. 301-984-8005
                                      Cell Phone No. 301-807-3847
                                      Fax No. 301-984-8008
                                      aorenberg@orenberglaw.com




                                          1
          Case 1:21-mj-00231-ZMF Document 30 Filed 09/13/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

      I hereby certify that on the 13th day of September, 2021, a copy of the foregoing

Notice of Appearance, was delivered to case registered parties by the CM/ECF court

system.




                                              ___________-S-___________________
                                              Allen H. Orenberg




                                          2
